Continuation of 12:
The AFCP request filed 4/25/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claim 20 and its dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
Claim 20 stands rejected under 35 USC § 103 as being unpatentable over Fan et al. (PG Pub. No. US 2004/0005771 A1) in view of Mis (PG Pub. No. US 2005/0245066 A1).  Fan teaches mask 30 covering an edge of seed metal layer 16 and in contact with insulating layer 14, and barrier layer 18 disposed in and contacting an inside face of an opening in the mask (fig. 14). 
The proposed amendment to claim 20 further limits the mask to contact an upper surface of the seed metal layer.  Fan teaches that the seed metal layer is patterned by solder 28 (fig. 12) such that the mask does not contact an upper surface of the seed metal layer.
An updated search identified a new prior art reference, in the same field of endeavor as Fan and Mis, which appears to teach the newly proposed limitations.  Lin et al. (Patent No. US 6,426,281 B1) teaches patterning a seed layer (col. 7 lines 31-45, col. 9 lines 1-45 & figs. 11-12: non-illustrated portion of UBM layer 36 patterned with photoresist 47), and forming a mask (49) covering an edge and an upper surface of the seed metal layer (figs. 13-14) and in contact with an insulating layer (34).  Lin further teaches forming a barrier layer (48) in and contacting an inside face of an opening in the mask (fig. 14: 48 formed in opening 51 and contacts an inside face of 49).  Lin teaches that by providing a patterned seed layer over contact pads prevents electrical shorts between adjacent contact pads (col. 9 lines 41-46).
It appears that the features of Lin could be combined with those of Fan and/or Mis to arrive at the claimed invention, including the features of the mask covering an edge of the seed metal layer and in contact with an upper surface of the seed metal layer.  Alternatively, it appears that Lin could be applied as the primary reference of a new rejection.
Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  The proposed amendment has not been entered and the prior art rejections of record are maintained.





/BRIAN TURNER/               Examiner, Art Unit 2894